             Case 5:20-cv-00830-JKP Document 57 Filed 10/21/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


MI FAMILIA VOTA, TEXAS STATE
CONFERENCE OF THE NATIONAL
ASSOCIATION FOR THE
ADVANCEMENT OF COLORED
PEOPLE, MICAELA RODRIGUEZ and
GUADALUPE TORRES

Plaintiffs                                                No. SA-20-CV-00830-JKP

v.

GREG ABBOTT, Governor of Texas;
RUTH HUGHS, Texas Secretary of State,

Defendants



                                                ORDER

        A status conference is hereby scheduled for Thursday, October 22, 2020, at 10:30 AM by

Zoom video conference. All counsel shall appear, and representative counsel for Plaintiffs and for

Defendants shall be prepared to discuss the current status of this cause and propose an expedited

briefing schedule on the Motion for Temporary Restraining Order and Motion for Preliminary

Injunction. Representative counsel shall be prepared to discuss the remaining pending issues and

matters that are the subject of this litigation on remand following the recent Fifth Circuit opinion.

        An in-person hearing is hereby scheduled for Monday, October 26, 2020 at 9:00 AM on the

Motion for Temporary Restraining Order in Courtroom 4, on the Third Floor of the John H. Wood,

Jr. United States Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX. To

minimize the number of people in the courtroom, only representative counsel necessary to

represent each party may attend. Any other counsel may listen by telephonic conference.
          Case 5:20-cv-00830-JKP Document 57 Filed 10/21/20 Page 2 of 2




       In compliance with the Ninth Supplemental Order Regarding Court Operations Under

the Exigent Circumstances Created by the Covid-19 Pandemic, dated October 14, 2020, no one

will be permitted to enter the courthouse without wearing a mask deemed to be adequate by

Court Security. All persons must wear a mask at all times when in the public areas of the

courthouse. Anyone entering the Courthouse must present a photo ID and must pass any

screening procedures and comply with social-distancing instructions as directed by Court

Security. A nurse will be present to conduct an appropriate health screening and will have

authority to deny admittance to any person who does not pass the screening protocol. Counsel

are advised to arrive early enough to allow for these additional screening procedures.

       All Counsel should contact Magda Muzza, the Courtroom Deputy, to receive video sign-in

information. Ms. Muzza can be reached at (210) 244-5021 or Magda_Muzza@txwd.uscourts.gov.

Both hearings will be recorded by a Court Reporter. Any recording of either proceeding is prohibited.



       It is so ORDERED.
       SIGNED this 21st day of October, 2020.




                                           JASON PULLIAM
                                           UNITED STATES DISTRICT JUDGE




                                                  2
